Citation Nr: 1545234	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  96-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability, to include chronic renal disease and loss or loss of use of left kidney.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiovascular system disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran, M.C., J.C., and L.C.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

These matters initially came before the Board of Veterans' Appeals (Board) from March 1995 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the March 1995 decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of a kidney.  In the March 2007 decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart disability.

In August 1996, the Veteran testified at a hearing before a hearing officer at the RO and a transcript of that hearing has been associated with her claims folder.

In May 2004, the Board remanded the kidney issue for further development.

In June 2006, the Board denied the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In June 2007, the Court set aside the Board's June 2006 decision and remanded the case for readjudication in compliance with directives specified in a June 2007 Joint Motion filed by counsel for the Veteran and VA.

In November 2007, the Board remanded the kidney issue for further development in compliance with the Joint Motion.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with her claims folder. 

In December 2008, the Board denied the claims for compensation under the provisions of 38 U.S.C.A. § 1151 for chronic renal disease and a cardiac disability.  The Board also remanded the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for loss or loss of use of the left kidney for further development.  The Veteran appealed the Board's denials to the Court.

In September 2009, the Court set aside the Board's December 2008 decision and remanded the case for readjudication in compliance with directives specified in a September 2009 Joint Motion filed by counsel for the Veteran and VA.

In July 2010, the Board denied the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability.  The Board also remanded the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability for further development.  The Veteran appealed the Board's denial to the Court.

In a December 2011 memorandum decision, the Court set aside the Board's July 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In July 2012 and January 2013, the Board remanded all matters on appeal for further development and to schedule the Veteran for a new Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a May 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with her claims folder.

The Board again remanded these matters in July 2013 for further development.


FINDINGS OF FACT

1.  The Veteran does not experience any additional kidney disability that was caused by any VA hospital care or treatment.

2.  The Veteran does not experience any additional cardiovascular system disability that was caused by any VA hospital care or treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for a kidney disability have not been met.  38 U.S.C.A. § 1151 (West 1991, 2014); 38 C.F.R. § 3.358 (2015).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for a cardiovascular system disability have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status;( 2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in May 2004, July 2006, and January 2008, the RO notified the Veteran of the evidence needed to substantiate her claims for compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability and a cardiovascular system disability under both the criteria applicable to 1151 claims received prior to October 1, 1997 and such claims received after that date.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claims, in letters dated in March 2006 and January 2008.  

Any timing deficiency with respect to the May 2004, July 2006, and January 2008 letters was cured by readjudication of the claims in an October 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's August 1996, September 2008, and May 2013 hearings, the hearing officer and the undersigned identified the issues on appeal at those times (including entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability and a cardiovascular system disability) and asked the Veteran about the history of her claimed disabilities, the treatment received for the disabilities, and why she believes she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for her claimed disabilities.  During the May 2013 hearing, the undersigned notified the Veteran of the evidence necessary to substantiate her 1151 claim.  Also, the Veteran provided testimony during the hearings as to the symptoms and history of her claimed disabilities, the treatment received for the disabilities, and why she believes she is entitled to 1151 compensation for her disabilities.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, all of the identified relevant VA treatment records, and some of the identified relevant private medical records.  In addition, a VA examination was conducted and opinions have been obtained as to whether there is a relationship between the Veteran's claimed kidney and cardiovascular system disabilities and VA treatment.   

In its July 1997, May 2004, July 2010, July 2012, and January and July 2013 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: contact the Veteran and try to confirm where she underwent an intervenous pyelogram in approximately 1990 and attempt to obtain records of this procedure if a necessary release was received; attempt to obtain any records pertaining to treatment of the Veteran's kidneys at the VA Medical Center in St. Louis, Missouri (VAMC St. Louis) in 1986 or 1987; attempt to obtain any relevant treatment records from Barnes Hospital (Barnes); send the Veteran appropriate notice letters in accordance with the VCAA; attempt to obtain all available SSA disability records; obtain an opinion as to whether the Veteran's claimed disabilities was the result of VA treatment for musculoskeletal pain; ask the Veteran to complete authorizations so as to allow VA to obtain any relevant treatment records from Dr. Gerdes, Missouri Baptist Hospital, and Dr. Chan; and issue appropriate supplemental statements of the case.

As explained above, the Veteran has been provided adequate VCAA notice by way of the May 2004, March and July 2006, and January 2008 letters.  Also, all available relevant VA treatment records and SSA disability records have been obtained and associated with the file, opinions were provided in January 2004, February 2007, March 2011, and October 2012 with respect to the claimed disabilities, and appropriate supplemental statements of the case have been issued during the claim period (the most recent of which was issued in May 2014).

In a November 1998 letter, the AOJ asked the Veteran to identify where she underwent an intervenous pyelogram in approximately 1990 and to complete the appropriate release form so as to allow VA to obtain relevant treatment records from Barnes Hospital.  The Veteran responded in a November 1998 statement (VA Form 21-4138) that she did not know where the intervenous pyelogram was performed, but that she believed it was either at VAMC St. Louis or Barnes.  All available VA treatment records (including from VAMC St. Louis) have been obtained and associated with the file.

As for private treatment records, the AOJ contacted Barnes in November 1998 and requested all relevant treatment records dated from 1980 to 1990.  Barnes responded that more specific information as to the Veteran's treatment was necessary in order to provide the requested records.  The AOJ contacted the Veteran in January 1999 and requested that she provide the information requested by Barnes.  The Veteran responded in February 1999 that she had contacted Barnes and that they were having difficulty finding the requested records, but that she had provided an updated authorization form to Barnes so that any located records would be sent to VA.  

Moreover, the AOJ sent a letter to the Veteran in March 2015 and asked her to complete authorization forms so as to allow VA to obtain all relevant treatment records from Dr. Gerdes, Missouri Baptist Hospital, and Dr. Chan.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not respond to the March 2015 letter.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b) ; See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i)  (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not complete the appropriate release forms to allow VA to obtain treatment records from Dr. Gerdes, Missouri Baptist Hospital, and Dr. Chan, and as no additional records have been able to be obtained from Barnes, VA has no further duty to attempt to obtain any additional private treatment records.

Hence, the AOJ substantially complied with all of the Board's relevant July 1997, May 2004, July 2010, July 2012, and January and July 2013 remand instructions and VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the 1151 claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151 for a kidney disability in August 1994.  His claim for compensation under the provisions of 38 U.S.C.A § 1151 for a cardiovascular system disability was filed after October 1, 1997.

The pertinent laws and regulations related to claims filed pursuant to 38 U.S.C.A. § 1151 were revised during the claim period.  Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any veteran suffers an injury, or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation...awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation...shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a portion of the regulation utilized in deciding claims under 38 U.S.C.A. § 1151.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme Court (Supreme Court), in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA treatment and additional disability and that there need be no identification of "fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to the Supreme Court decision.  The revised provisions of 38 C.F.R. § 3.358 stated that where it is determined that there is additional disability resulting from an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment compensation will be payable for such additional disability.  38 C.F.R. § 3.358.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were amended, effective October 1, 1997, to include the requirement of fault.  However, in a precedent opinion, VA's General Counsel held that all claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  In this case, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability was filed before October 1, 1997.  

Regulations now provide that under the provisions of 38 U.S.C.A § 1151(a), for claims received by VA before October 1, 1997, compensation will be payable if it is determined that there is an additional disability resulting from a disease or injury or aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, examination, or vocational rehabilitation training.  38 C.F.R. § 3.358 (2).

In determining that additional disability exists, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  38 C.F.R. § 3.358(b)(1).  Compensation will not be payable under 38 U.S.C.A. § 1151 for the continuance or natural progress of disease or injuries for which the hospitalization, medical or surgical treatment, or examination was furnished unless VA's failure to exercise reasonable skill and care in the diagnosis of treatment of the disease or injury caused additional disability or death that probably would have been prevented by proper diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of VA hospitalization, medical or surgical treatment or examination, and not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

VA's General Counsel has held that under the provisions of 38 U.S.C.A. § 1151 applicable to claims filed prior to October 1, 1997, benefits may be paid for disability or death attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  A disability or death due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment which probably would have avoided the resulting disability or death.  Generally, entitlement to benefits would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 5-2001 (Feb. 5, 2001).  

As for the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiovascular system disability (which was received after October 1, 1997), the version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

I. Kidney Disability

Medical records reveal that the Veteran has been diagnosed as having various kidney disabilities.  For example, an April 2013 treatment record from Q. Chen, M.D. includes diagnoses of end-stage renal disease and renal osteodystrophy.  Thus, current kidney disabilities have been demonstrated.

The Veteran contends that her current kidney disabilities are the result of VA treatment for a uterine tumor.  Specifically, she claims that she developed a uterine tumor in the area of her left kidney and that she sought treatment at VA for the tumor.  She claims that VA improperly treated the tumor (e.g., VA suggested delaying necessary surgery for the tumor in order to allow the Veteran to bear children), but that this resulted in additional growth of the tumor, loss of blood supply to her kidney, the loss or loss of use of her left kidney, and subsequent additional kidney problems.  She claims that she would have elected to have surgery for her tumor sooner if she had been made aware of the risk of kidney damage.  In the alternative, she claims that medications prescribed by VA (e.g., analgesics, narcotic drugs, Motrin) have contributed to her kidney problems.

In a June 1998 letter, T. Herzog, M.D. stated that he had been contacted by the Veteran regarding the origin of the lack of her kidney which was found on a CT scan in October 1996.  This scan showed her kidney to be congenitally absent, meaning that it had not been present since birth.  The Veteran had asked Dr. Herzog whether a large mass could have caused compression of the ureter and atrophy of the kidney.  Dr. Herzog indicated that this was "possible," but that such a scenario was "very unlikely in that it appear[ed] that the kidney [was] not present at all and it [was] very unlikely that the mass was responsible, although it [was] possible."  Dr. Herzog concluded that if there were findings prior to the October 1996 CT scan which showed the presence of a kidney, then this would support the theory that the Veteran's mass caused her kidney to atrophy.

A VA physician stated in an October 2000 letter that he had assumed specialty care of the Veteran and was treating her for hypertension, solitary kidney, and mild renal insufficiency.  He explained that a review of the Veteran's records indicated that her left kidney was found to be shrunken in size on a May 1991 abdominal ultrasound.  The kidney had been irreparably damaged and there was no reasonable function in the kidney.  A CT scan performed at the same time also showed a large mass in the pelvis which was considered to be a uterine fibroid.  The VA physician opined that it was "theoretically possible" that if this mass were present for an appreciable period of time before 1991 and was undetected, then it "could have caused the damage to the left kidney by compressing the ureter which drains that kidney, causing obstruction and ultimately damage and shrinkage of the left kidney."  However, there was no safe certain way to confirm or dispute that this is what occurred.  Other causes of a similarly shrunken kidney would be chronic infection in the kidney, occlusion of blood supply to the kidney, or congenital problems causing underdevelopment of the kidney.  The physician concluded that it had "to be emphasized that while all of the above [was] theoretically possible and could have possibly happened . . . , there [was] no way of confirming or stating categorically that this was what happened." 

In January 2003, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2015).  In January 2004, a VA physician reviewed the Veteran's claims file and opined that it was "very unlikely" that her uterine fibroids were the cause of her absent left kidney.  He reasoned that ureteral compression is recognized as a potential complication of uterine fibroids, although compression resulting in ureteral obstruction to the point of causing irreversible renal dysfunction is rare.  Even though uterine fibroids can cause ureteral obstruction, it is almost impossible that this is the cause of the problem with the Veteran's left kidney.  The radiologic appearance of chronic ureteral obstruction is well described, and includes hydronephrosis, hydroureter, and thinning of the renal cortex.  Even with prolonged obstruction, the kidney does not disappear.  The most sensitive and specific of the renal imaging modalities used for the Veteran is the CT with IV contrast.  The first CT with IV contrast was performed in June 1991 and showed no kidney tissue at all on the left.  A subsequent CT scan confirmed this finding.  A renal scan in May 1991 also detected no left kidney.  The only imaging result that did report the presence of a left kidney was an ultrasound in May 1991 and the precise wording of the ultrasound report indicates that the examiner was not convinced that she was actually describing the kidney.

The most consistent explanation of the clinical data was that the Veteran had agenesis of the left kidney leading to absence of the kidney from birth.  Any acquired kidney disease, including chronic ureteral obstruction due to external compression by a fibroid, would have resulted in the presence of some residual renal mass that would have been detected by CT.  Congenital absence of a kidney is reported to occur in about 1/1000 births.  Also, while the continued increasing size of the fibroids would clearly have been prevented if they had been removed, the physician did not believe that this would have had any impact on the atrophy/absence of the left kidney.

The physician further explained that the Veteran was suffering from hypertension and progressive renal insufficiency.  Most people with congenital absence of one kidney do not develop renal failure, but reduced renal mass is clearly a risk for proteinuria, hypertension, and kidney insufficiency.  Thus, the Veteran was developing additional disability which was at least partially attributable to the absence of the left kidney, and this would become more significantly disabling if she progressed to kidney failure.

A February 2004 VA renal evaluation note includes a statement that the Veteran had a history of one kidney and that "the other likely atrophied in the setting of uterine fibroids."  There was no further explanation or rationale provided for this opinion.

In February 2007, a VA physician reviewed the Veteran's claims file and opined that "it is extremely unlikely" that a kidney that was previously functioning will entirely disappear due to pressure effects of a uterine tumor.  The physician explained that in atrophic renal disease, there is still some residual renal tissue left behind.  A small shrunken kidney should still be visible on CT scan with contrast.  The only radiological test where a small kidney was visualized was the one in May 1991, where it was clear that the radiologist was unsure and it was mentioned in the note that a definite diagnosis could not be made.  The physician also explained that congenital absence of one kidney occurs in about 1/1000 live births and that the Veteran was probably born with this condition.  She developed proteinuria and renal insufficiency which was due to Glomerular disease of the right kidney and which eventually led to her current disability.  

Dr. K. Gerdes stated in a June 2007 letter that the Veteran was his patient and that she was on chronic dialysis.  She was treated for many years with Motrin by VA and Motrin was well established as a cause of kidney failure.  Motrin was also associated with high blood pressure, which can also cause damage to the kidneys.  Dr. Gerdes indicated in accompanying statements that he had reviewed the Veteran's VA treatment records and previous ultrasound.  She had only one kidney (the right kidney) and there was no evidence of a dilated right ureter which would be present if her right kidney was obstructed by endometriosis.  The main cause of kidney disease, if present from endometriosis, would be obstruction of the ureter running from the bladder to the kidney.  This condition is rare and Dr. Gerdes did not see any evidence for this in the Veteran's case.  Overall, he concluded that the Veteran's use of Motrin contributed to her end stage renal disease and the need for dialysis.

In March 2011, a VA physician reviewed the Veteran's claims file (including the statement from Dr. Gerdes) and various sources of medical literature.  He indicated that he was a board certified specialist in both internal medicine and rheumatology with 30 years of practice experience in the use of Motrin for musculoskeletal diseases and he noted that rheumatology practitioners frequently work hand in hand with nephrologists on cases that involve disease processes that frequently compromise renal function and can lead to end stage renal disease and the need for renal dialysis.  He also indicated that he discussed the Veteran's case with the Chief of the Renal Service, who had provided the February 2007 opinion.  

The VA physician explained that the first evidence of the Veteran being prescribed Motrin by VA was a September 1983 prescription due to abdominal pain associated with menses (dysmenorrhea) and that several entries between her initial prescription and the last entry in 1996 indicated that Motrin was used for menstrual pain (i.e., for cyclic use and not chronic use) or for as needed use.  Thus, it was very hard to get a good idea of the total exposure.  The maximum VA prescribed daily dose was 1800 mg/day and the maximum recommended dose of Motrin was 3200 mg/day.  Therefore, the medicine was not prescribed in excessive doses.  The Veteran was not seen or treated exclusively for medical issues by VA.  For instance, she had experienced work related injuries involving the musculoskeletal system that required evaluation and treatment (most of which was outside of VA) and sometimes required the use of NSAIDS (e.g., ibuprofen and Naprosyn).  Therefore, the physician was unable to tell if the Veteran filled these prescriptions at the VA pharmacy or if VA practitioners rewrote prescriptions as a courtesy to the Veteran and did not document that in progress notes.  Despite the absence of progress or treatment notes for the Veteran's various work-related injuries in her VA records, it was entirely possible that she took some of the ibuprofen she had previously obtained from VA for other reasons (i.e., menstrual pain).

Furthermore, the Veteran and her VA physicians first found out that she had a poorly or nonfunctioning left kidney during an abdominal ultrasound, which was performed while evaluating abdominal pain and anemia in May 1991.  Prior opinions had been offered in 2004 and 2007 that the left kidney problem most likely represented a renal agenesis (non development).  This conclusion was supported by several studies after the initial May 1991 study, including repeat ultrasounds, a renal scan, and CT scan images that failed to demonstrate a left kidney with certainty.  However, there were three lines of evidence that could call into question this conclusion regarding renal agenesis.  Specifically, the left kidney was measured as being 6.5 centimeters in length on the first ultrasound in May 1991, the left kidney was described as being small by direct observation during the Veteran's hysterectomy in May 1991, and ureteral orifices from both the left and right kidney were described as being present and effluxing urine normally at cystoscopy in February 1995.  Thus, the etiology of the small left kidney was not clearly related to an agenesis (lack of development), but was perhaps related to hypoplasia (or incomplete development) or some other process.  In any case, there was no evidence at the time on any of the multiple studies done before or around the Veteran's hysterectomy or after it over the years that obstruction of the ureter from fibroids or endometriosis was present and causal of the small left kidney.  Thus, the March 2011 physician opined that a conclusion on the etiology of the small left kidney could not be provided without resort to mere speculation.

Despite the fact that the Veteran had reported the use of Motrin in service for episodes of back pain, the March 2011 physician was unable to find documentation of such use in the Veteran's service treatment records.  Rather, there was evidence that the Veteran used Tylenol and muscle relaxants in service.  This information would not have been part of the VA record and her VA practitioners would not have been able to consider it when they first prescribed Motrin in 1983 for dysmenorrhea.  The Veteran was diagnosed as having gastritis in July 1989 and was advised to stop taking Motrin for dysmenorrhea.  Apart from an elevated creatinine level in April 1990, the first abnormal value of kidney function was measured in April 1991, but all subsequent values from May 1991 until 1996 were normal.  Overall, there was a slow decade long progression of the Veteran's renal insufficiency between late 1996 and 2007 when she first entered dialysis.  The first recorded VA urine analysis was in 1983 and was normal, and the first abnormal urine analysis (apart from one occasion of menstrual contamination in 1988) occurred in April 1995 and revealed abnormal urine protein.  However, repeat testing one month later was negative for protein and sustained proteinuria (an important sign of renal disease) did not begin until approximately January 1996 (the time of the Veteran first renal consultation).  The Veteran was permanently advised not to use any NSAIDs, including Motrin (ibuprofen), at the time of her second renal visit in June 1996.  At that time, her creatinine was still normal and her blood pressure was 147/85 (a borderline elevated value for the time).

The Veteran began to be seen for persistent musculoskeletal issues at VA in July 1997, at which time she complained of low back pain and radiation to the right thigh.  This complaint gradually emerged into the diagnosis of fibromyalgia in 1999 and was well after the June 1996 renal evaluation when she had been advised by the renal service not to use NSAIDS.  Her treatments for persistent musculoskeletal pain, both by her primary treatment provider and by the rheumatology service, did not consist of any NSAIDS (at least by the available records).  She was treated with Tylenol, trycyclics (amitriptyline, nortripamine, etc.) trazadone, hydrocodone, tramadol, carispordol, methocarbamol, and capsiacin topical.  She was reminded on two other occasions in March 1999 and August 2000 not to use NSAIDs.  At the time of these visits, neither Motrin nor other NSAIDs were listed as medicines being used.  It is probable that the March 1999 and August 2000 warnings against NSAID use were provided because of the potential for self-medication of these agents over the counter.  The Veteran's decline in renal function occurred slowly over the period from November 1996 to 2007 when dialysis was required.  Serial renal ultrasounds of the kidney were performed as surveillance from May 1991 to May 2004.  Initially, these evaluations revealed a slightly enlarged right kidney consistent with a compensatory response to a decline in the function of the opposite left kidney.  However, the right kidney size had also begun to decline by 2004.

There was a known issue with the Veteran's left kidney after May 1991 and she continued to use Motrin and Naprosyn after this time.  On two occasions, this use was initiated at the recommendation of private physicians Dr. Busman and Dr. Anderson.  After the Veteran had been advised to stop the use of NSAIDs for the second time in June 1996 her renal function did not actually become persistently abnormal until September 1996.  Persistent proteinuria did not appear until late 1996 and blood pressure did not become elevated and require treatment until January 1997.  Thus, it did not appear that Motrin was prescribed during any period in which there was a diagnosis of hypertension, persistent proteinuria, or elevated creatinine values.

There was an abnormally high creatinine value recorded in April 1990.  However, the March 2011 physician explained that there were no recorded office visits for the date on which this creatinine value was recorded.  There were only three emergency room visits in 1990 for transient and self-limited problems and no laboratory readings were taken during those visits.  Although it was unclear whether the Veteran's chart was available to the emergency room at the time of the three encounters in 1990, there was no particular reason for them to be accessed for the problems experienced by the Veteran at those times.  In addition to the April 1990 laboratory test not matching any office visit, it was listed as being drawn in the hemodialysis treatment unit.  The Veteran had no reason to have visited the hemodialysis treatment unit in April 1990 because her renal function was normal both before and after this time frame and her small left kidney was not discovered until May 1991.  However, a markedly abnormal creatinine level would not be unusual in renal dialysis patients and would not have automatically raised any red flags.  Thus, it was highly likely that the April 1990 laboratory value was entered into the Veteran's flow sheet report by mistake.

The March 2011 physician specifically acknowledged Dr. Gerdes' statements and conceded that his statements were correct in that Motrin (ibuprofen) can cause renal failure and elevations of blood pressure which can promote renal failure.  However, Dr. Gerdes did not specifically say in this case that Motrin was the likely cause of the Veteran's renal failure or that Motrin aggravated blood pressure led to her renal failure.  The physician questioned whether someone could develop acute renal failure of the gravity to create the creatinine value which was reported in April 1990 and then recover spontaneously without therapy or apparent disabling symptoms.  In addition, such a patient would have been required to survive the reintroduction of Motrin at a later time (the Veteran was given Motrin in May and June 1991) and not have the renal hypersensitivity reaction reoccur.  The March 2011 physician discussed this issue with a VA physician from the renal service and neither physician had heard of anyone spontaneously recovering from such a severe case of renal failure without dialysis.  A patient with a creatinine level such as the one recorded in April 1990 would be severely ill and would not tolerate a free living environment without metabolic intervention.  Furthermore, the reintroduction of Motrin in the post-operative period in 1991 would have caused a recrudescence of acute renal failure.  However, this did not occur in 1991.  This information, along with the absence of any accompanying office visits by the Veteran to correspond to the laboratory result in April 1990 and the origin of the laboratory draw being at the hemodialysis unit when the Veteran was not being treated at that location, led the March 2011 physician to conclude that the April 1990 laboratory finding was most likely an incorrect entry of a real laboratory result from a different patient.

Assuming that the April 1990 laboratory finding did not apply to the Veteran, the March 2011 physician explained that the question for consideration was whether the  Veteran's remote use of Motrin set in motion the gradual emergence of chronic renal failure after the use of Motrin had ceased and while the kidney function was still in the normal range.  Specifically, because the Veteran had been off Motrin at the time of the emergence of persistent proteinuria, elevation of creatinine out of the normal range, and the emergence of hypertension, this case had to do with the development of chronic renal disease from the past use of Motrin and whether or not there was evidence that after the cessation of Motrin use, damage could persist subclinically and progress without their continued use.  The March 2011 physician concluded that although the answer to this question was not known with absolute certainty, such a conclusion was unlikely given the balance of the recent evidence in medical literature (which he specifically set forth in detail).  Rather, it was most likely that the gradual progression of the Veteran's renal failure from 1996 to the point of dialysis in 2007 was due to focal segmental glomerulosclerosis, which was the result of the hyperfiltration associated with having a single functioning kidney.  The use of Motrin would not have caused the atrophy of the left kidney (which was first noted in 1991) because the Motrin's effects would be general and affect both kidneys equally.  Therefore, the March 2011 physician opined that it was not likely ("less likely than not") that the Veteran's past use of Motrin caused her ultimate and much later decline into renal failure or that her end stage renal disease was caused by her NSAID or acetaminophen use.

The June 1998 and October 2000 opinions that it was "possible" that the Veteran's uterine mass caused compression of the ureter and atrophy of the kidney and that it was "theoretically possible" that the mass "could have" caused kidney damage are of minimal, if any, probative value because they are speculative.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. Brown, 5 Vet. App. 237, 241   (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The February 2004 opinion is also of little probative value because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 
The January 2004 and February 2007 opinions that the Veteran's current kidney disability was not caused by her uterine mass were based upon a complete review of her medical records and reported history and they are accompanied by detailed rationales that are not inconsistent with the evidence of record.  Thus, the January 2004 and February 2007 opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

As for the contention that the current kidney disability was due to the use of Motrin, Dr. Gerdes' June 2007 opinion that the Veteran's use of Motrin contributed to her end stage renal disease and the need for dialysis is based upon the fact that Motrin was well established as a cause of kidney failure and that it was also associated with high blood pressure (which can also cause damage to the kidneys).  In other words, Dr. Gerdes' opinion is based on the fact that Motrin use can possibly result in kidney damage in certain cases.  To the extent that this opinion is based upon some review of the Veteran's medical records and is accompanied by an explanation, it has some probative value.  Nevertheless, Dr. Gerdes' opinion is essentially based on a theoretical/potential association between Motrin use and the Veteran's kidney damage and his opinion's probative value is, therefore, limited.

The March 2011 opinion, on the other hand, specifically acknowledges and discusses Dr. Gerdes' opinion, was based upon a complete review of the Veteran's medical records, her reported history, and a review of explicitly identified medical literature, and was partially based on a discussion of the Veteran's case with the Chief of the Renal Service.  Moreover, the March 2011 opinion is accompanied by a detailed and extensive rationale that is not inconsistent with the evidence of record and which fully explains why the Veteran's current kidney disability was not caused by her use of Motrin.  Hence, the Board finds that the March 2011 opinion is entitled to substantial probative weight and is more probative than Dr. Gerdes' opinions.   See Id.

The Veteran has expressed her opinion that her current kidney disability is related to improper VA care for her uterine mass and/or the use of medications prescribed by VA.  The Board acknowledges that she is a licensed practical nurse (LPN) and is, therefore, not only competent to report her symptoms, but is also competent to provide certain opinions concerning the nature and etiology of certain medical problems.  In this regard, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The principle that improper treatment of a uterine mass or improper administration of certain medications may result in kidney problems may be commonly known to LPNs and this has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds the November 2004, February 2007, and March 2011 opinions to be more probative than the Veteran's statements.  While the Veteran is an LPN, there is no indication that she has any specialized training or knowledge that is specific to kidney problems.  The medical professionals who provided the November 2004, February 2007, and March 2011 opinions are physicians who have specialized expertise in nephrology/renal care, internal medicine, and rheumatology.  The March 2011 physician specifically explained that he had 30 years of experience in the use of Motrin, that physicians with his expertise frequently work with nephrologists, and that he had consulted with the physician who provided the February 2007 opinion (who was the Section Chief of the Nephrology Division).  Each of these physicians were able to review the Veteran's complete record, including her history and opinions.  Hence, the Board finds the November 2004, February 2007, and March 2011 opinions to be more probative that the Veteran's statements/opinions.

There is no other evidence of a relationship between the Veteran's current kidney disability and VA treatment, and neither she nor her representative have alluded to the existence of any such evidence.  The Board does acknowledge that the Veteran submitted a medical article about kidney failure which explains that it can be caused by hypertension and long term use of medicines that contain aspirin, acetaminophen, and ibuprofen.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of 1151 benefits.  See Sacks v. West, 11 Vet. App. 314   (1998).

There is evidence that some of the Veteran's kidney problems are the result of hypertension.  However, as explained below, the Veteran's claim for 1151 compensation for a cardiovascular system disability (including hypertension) is being denied.  Therefore, 1151 benefits are not payable for the current kidney disability on the basis of the Veteran's hypertension.

Thus, the preponderance of the evidence is against a finding that there is a link between any of the Veteran's current kidney disabilities and VA treatment (including treatment for a uterine mass and the use of medications such as Motrin). In other words, it has not been shown that a current kidney disability has resulted from a disease or injury or aggravation of an existing disease or injury suffered as a result of VA medical treatment.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for compensation under the provisions of 38 U.S.C.A. § 1151  for a kidney disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Cardiovascular System Disability

Medical records reveal that the Veteran has been diagnosed as having various cardiovascular system disabilities.  For example, an August 2008 short stay note from Depaul Health Center and the April 2013 treatment record from Q. Chen, M.D. include diagnoses of supraventricular tachycardia and hypertension.  Thus, current cardiovascular system disabilities have been demonstrated.

The Veteran contends that her current cardiovascular system disabilities are the result of improper VA treatment (i.e., improper treatment of her uterine fibroids which resulted in her kidney disabilities, which in turn resulted in cardiovascular system disabilities) and/or the use of medications (e.g., Motrin, diltiazem) prescribed by VA for various disabilities (including her kidney disabilities and a back disability).
  
In February 2007, a VA cardiologist reviewed the Veteran's claims file and opined that the Veteran's heart palpitations were most likely due to occasional premature ventricular and atrial contractions of the heart.  Such contractions are very frequently seen in the general population and do not necessarily signify any particular type of heart disease.  The Veteran was properly treated for her blood pressure and there was no evidence that diltiazem had any role to play in the causation of her palpitations.  Diltiazem is an appropriate choice of therapy in a patient with hypertension and renal insufficiency, especially as the Veteran was noted to be intolerant to an "ACE."  Although diltiazem can cause some slowing of the heart rate, there is no evidence that the Veteran had any inappropriate slowing of her heart rate.  Moreover, the physician opined that there was no evidence that the Veteran's heart condition was a result of negligence or improper VA treatment.  Rather, she was appropriately treated with clinical examinations, laboratory investigations, and medications.

A second VA cardiologist reviewed the Veteran's claims file in October 2012 and identified the Veteran's various cardiovascular system disabilities as being hypertension, premature supraventricular contractions, premature ventricular contractions, paroxysmal supraventricular tachycardia, left ventricular hypertrophy, mitral regurgitation, tricuspid valve regurgitation, and congestive heart failure.  The physician opined that there was no evidence of carelessness, negligence, lack of skill, error in judgement, or some other similar instance of fault on the part of VA in prescribing medications for the Veteran's back condition resulting in any of her diagnosed cardiovascular system disabilities.  As for hypertension, he explained that current data suggests that nonsteroidal anti-inflammatory drugs (NSAIDS), to include ibuprofen, can raise blood pressure and increase cardiovascular event risk.  Statements released by the Food and Drug Administration and the American Heart Association reflect the acceptance of the data and caution against NSAID use in patients with cardiovascular disease.  A review of the Veteran's records revealed that she was advised to discontinue/avoid NSAID use in June 1996 (prior to being diagnosed with hypertension).  The Veteran continued to use acetaminophen and reports vary regarding acetaminophen and its effect on blood pressure/cardiovascular event risk.  There are no primary cardiovascular contraindications to acetaminophen use in doses that provide analgesia in patients with hypertension or cardiovascular disorders.

As for the diagnosed premature supraventricular contractions and premature ventricular contractions, the physician reasoned that these problems are commonly associated with both normal and abnormal heart structure and function and likely have multiple mechanisms.  There was no direct association between ibuprofen and premature supraventricular contractions or premature ventricular contractions identified upon review of medical literature.

With respect to paroxysmal supraventricular tachycardia, the physician reasoned that this term represents intermittent supraventricular tachycardias.  Paroxysmal supraventricular tachycardias are arrhythmias that require physiologic properties within the heart to be initiated and maintained.  Mechanisms for arrhythmias like paroxysmal supraventricular tachycardia include reentry (most common), triggered events, or enhanced/abnormal automaticity.

As for left ventricular hypertrophy, mitral regurgitation, and tricuspid valve regurgitation, the physician explained that these problems were noted on echocardiogram reports in August 2010.  Left ventricular hypertrophy is common in patients with hypertension and chronic renal failure.  Mitral valve regurgitation and tricuspid valve regurgitation are not uncommon and have not been linked to ibuprofen or acetaminophen use.

Furthermore, the physician addressed congestive heart failure and explained that NSAIDs may increase heart failure exacerbation by increasing afterload from induced vasoconstriction and reducing the afterload reduction provided by prescribed heart failure medications.  NSAID use in patients with established heart failure may result in increased death and cardiovascular morbidity.  A history and physical from hospital admission in October 2011 at St. John's Mercy Medical Center lists "congestive heart failure" in the past medical history.  However, there was no documentation provided to support the diagnosis.  The Veteran was advised to discontinue/avoid NSAID use in June 1996.

The February 2007 and October 2012 opinions were based upon reviews of the Veteran's medical records and reported history and they are accompanied by detailed rationales that are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304.  These opinions support a finding that there is no relationship between the Veteran's current cardiovascular system disabilities and medications prescribed by VA.  

Also, as explained in the section above pertaining to the claim kidney disability, the evidence does not support a finding that the Veteran's current kidney disability is the result of improper VA treatment.  Thus, although there is evidence that some of the Veteran's cardiovascular problems are the result of her kidney disabilities, 1151 benefits are not payable for the current cardiovascular system disability on the basis of the Veteran's kidney disability.

The Board notes that Dr. Gerdes stated in his June 2007 letter that Motrin is associated with high blood pressure.  Nevertheless, he did not provide any specific explanation or reasoning to support a conclusion that the use of Motrin by the Veteran in this case resulted in high blood pressure or any other current cardiovascular system disability.

Despite the fact that the Veteran has expressed her opinion that her current cardiovascular system disability is related to improper VA care and the use of medications prescribed by VA, that she is an LPN, and that she is competent to provide certain opinions concerning the nature and etiology of certain medical problems, the Board finds the February 2007 and October 2012 opinions to be more probative than the Veteran's statements.  There is no indication that the Veteran has any specialized training or knowledge that is specific to cardiovascular problems and the medical professionals who provided the February 2007 and October 2012 opinions are cardiologists who were able to review the Veteran's complete record, including her history and opinions.  
There is no other evidence of a relationship between the Veteran's current cardiovascular system disability and VA treatment, and neither she nor her representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that there is a link between any of the Veteran's current cardiovascular system disabilities and VA treatment (including the use of medications ).  In other words, it has not been shown that a current cardiovascular system disability was caused by VA treatment.  Hence, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not helpful, and the claim for compensation under the provisions of 38 U.S.C.A. § 1151  for a cardiovascular system disability must be denied.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiovascular system disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


